Nicholson, C. J.,
delivered the opinion of the court.
Van sued the Imperial Insurance Co. for loss from fire, in the burning of his house, which had been insured in that company. lie recovered a judgment for the value of the property, as fixed in the policy of insurance, and interest.
The insurance company prayed an appeal to this court, which was granted upon a bond for cosits and damages.
A^an now moved to dismiss the appeal on the ground that the appeal ought to have been granted only upon bond and security for the debt, damages, and costs.
The motion raises the question whether the policy sued on is a hond for the payment of money, bill single, hill of exchange, promissory note, etc., as provided by sec. 3162 of the Code [Shannon's Code, sec. 4894]. The policy sets out a contract between the parties, by which, for a specified consideration paid by A^an, the company agree to insure his *444house for a year against loss by fire, to an amount not exceeding $4,000, the loss or damage to be estimated according to the actual cash value of the property at the time the same shall happen.” This contract is signed by two of the directors of the company, and countersigned by their agent, without seals.
It is not a contract by the company to pay a fixed and definite amount of money but to pay the actual estimated value of the property destroyed or injured. It is clearly not a promissory note, having none of the essential requisites of such an instrument. It is even more clearly not a bond for the payment of money, as it is not an instrument under seal.
We are of opinion that the policy sued .on is neither of the instruments described in sec. 3162 [Shannon’s Code, sec. 4894], and -therefore, that the appeal was properly granted under sec. 3163 [Shannon’s Code, sec. 4895], upon a bond for costs and damages.
The motion to dismiss the appeal is disallowed.